 
PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is entered into as of the
17th day of June, 2011, by and between 163-30 CROSS BAY BOULEVARD LLC , having
an address c/o Wharton Realty, 500 Fifth Avenue, 54th Floor, New York, New York
10110 ("Seller"), and AMERICAN REALTY CAPITAL III, LLC, a Delaware limited
liability company authorized to transact business in the State of New York,
having an address at 405 Park Avenue, 15th Floor, New York, New York 10022
("Purchaser"), and, subject to Article 19, Purchaser's permitted successors and
assigns.


WITNESSETH:


In consideration of the mutual promises and agreements contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby mutually acknowledged, Seller and Purchaser
covenant and agree as follows:


Article I. Premises.


1.1            Premises.           Seller shall sell and convey to Purchaser,
and Purchaser shall purchase from Seller, upon the terms, covenants and
conditions hereinafter set forth (a) all of Seller's right, title and interest
in and to the land designated as Block 14076, Lots 118, 155, 150, 148 and 146,
on the Queens County Tax Map (the "Land"), (b) together with all building(s) and
improvements situated on the Land (collectively, the "Building"); (c) all right,
title and interest of Seller, if any, in and to the land lying in the bed of any
street or highway in front of or adjoining the Land to the center line thereof
and to any unpaid award for any taking by condemnation or any damage to the Land
by reason of a change of grade of any street or highway; (d) the appurtenances
and all the estate and rights of Seller in and to the Land and Building; and (e)
all right, title and interest of Seller, if any, in and to the fixtures,
equipment and other personal property attached or appurtenant to the Building,
to the extent owned by Seller and not owned by the Tenant (hereinafter defined)
of the Building (collectively, the "Premises"). The Premises are located at or
known as and by the street address 163-30 Cross Bay Boulevard, Queens, New York.


Article 2. Purchase Price: Acceptable Funds.


2.1           The purchase price for the Premises is FOURTEEN MILLION and 00/100
DOLLARS ($14,000,000.00) (the "Purchase Price"), and is payable by Purchaser as
follows:


(a)           SEVEN HUNDRED THOUSAND and 00/100 DOLLARS ($700,000.00), by wire
transfer of immediately available federal funds payable to Chicago Title
Insurance Company (Philadelphia, PA) ("Escrow Agent"), within three (3) business
days following the execution and delivery of this Agreement, as a downpayment
toward the Purchase Price (the "Downpayment"), which Downpayment shall be deemed
to have been made for the account of Seller and held and disbursed by Escrow
Agent pursuant to the further terms and conditions of this Agreement; and


 
1

--------------------------------------------------------------------------------

 

(b)           The balance of the Purchase Price, in an amount equal to the
difference between the Purchase Price and the Downpayment, subject to adjustment
as provided for herein (the "Balance") on the Closing Date (as hereinafter
defined), by wire transfer of immediately available Federal funds to an account
or accounts designated by Seller (which Closing and wire transfer shall be
facilitated through the Title Company, unless otherwise agreed to in writing by
Seller and Purchaser).


Article 3.           Closing.


3.1           The closing of title to the Premises (the "Closing") shall take
place at 10:00 a.m., on the date which is thirty (30) days following the
expiration of the Due Diligence Period (hereinafter defined) (the "Scheduled
Closing Date"). The date on which the Closing shall occur shall be referred to
herein as the "Closing Date".


3.2           Purchaser shall be entitled to adjourn the Scheduled Closing Date
for up to sixty (60) days, which adjournment shall be made upon written notice
given not less than five (5) business days prior to the Scheduled Closing Date,
such notice setting forth such adjourned date; provided, however, that as a
condition thereof (i) Purchaser shall deposit the sum of $700,000.00 (the
"Supplemental Downpayment") with Escrow Agent upon requesting such adjournment;
and (ii) Purchaser shall be obligated to close title to the Premises, in
accordance with the terms and conditions of this Agreement, at 10:00 a.m. on
such adjourned date, if such date shall be a business day, or if not, on the
first (1st) business day thereafter (the "Outside Closing Date"). The
Supplemental Downpayment, if and when made, shall be added to, and become a part
of, and disbursed in the same manner, as the Downpayment.


3.3           The Closing shall be consummated in escrow through the Title
Company. Neither party shall be required to be present at the Closing, unless
otherwise agreed to by the parties. Purchaser and Seller agree to cause all
documents and deliverables required to be delivered by the parties hereunder to
be delivered to the Escrow Agent prior to the Closing Date and the Title Company
shall disburse the documents and funds on the Closing Date.


3.4           Notwithstanding anything to the contrary contained herein, if
Purchaser shall finance any portion of the Purchase Price, and if Purchaser's
lender shall so require (and if such lender will not agree to a closing
facilitated through the Title Company), the Closing shall occur, at the offices
of Purchaser's lending institution or its counsel in New York City, or in Nassau
or Westchester County. Nothing herein contained shall be deemed to create a
financing contingency or to condition Purchaser's obligations hereunder on
Purchaser's ability to obtain financing, and this shall be deemed to be an "all
cash" transaction.


Article 4.           Permitted Exceptions.


4.1           The Premises shall be sold and conveyed, and Purchaser shall
accept title to the Premises, subject to the following matters (collectively,
the "Permitted Exceptions"):


(a)           All covenants, easements, reservations, restrictions and
agreements of record affecting the Premises, provided same do not (i) render
title to the Premises uninsurable at regular rates without the payment of
additional premium; (ii) prohibit or interfere in any material respect with the
current use of the Premises for the purposes described in the Lease (hereinafter
defined); (iii) impose any monetary obligation on Purchaser or any successor in
title; or (iv) require the removal of any part of the Building constituting the
Premises;

 
2

--------------------------------------------------------------------------------

 



(b)           Any and all present and future laws, regulations, restrictions,
requirements, ordinances, resolutions and orders affecting the Premises,
including, without limitation, any laws relating to zoning, building, and the
use and occupancy of the Premises, provided same do not (i) prohibit or
interfere in any material respect with the current use of the Premises for the
purposes described in the Lease; (ii) impose any additional monetary obligation
on Purchaser or any successor in title; or (iii) require the removal of any part
of the Building constituting the Premises;


(c)           Real estate taxes, subject to adjustment at Closing, as provided
for herein;


(d)           Minor encroachments of stoops, areas, cellar steps, trim cornices,
lintels, window sills, awnings, canopies, ledges, fences, hedges, coping and
retaining walls projecting from the Premises over any street or highway or over
any adjoining property and encroachments of similar elements projecting from
adjoining property over the Premises, provided same do not render title to the
Premises uninsurable at regular rates;


(e)           Grants of licenses or easements or other rights in favor of any
public orprivate utility company or governmental entity for, or pertaining to,
utilities, sewers. water mains or drainage, whether or not of record, provided
same do not (i) prohibit or interfere in any material respect with the current
use of the Premises for the purposes described in the Lease; (ii) render title
to the Premises uninsurable, at regular rates; or (iii) require the removal of
any part of he Building constituting the Premises;


(f)           Any state of facts or physical condition which are set forth on
the survey of the Premises attached hereto as Exhibit D, and any state of facts
shown on an update of such survey provided they do not render title to the
Premises uninsurable, at regular rates;


(g)           Street vaults and coal chutes, if any;


(h)           Sidewalk Notices and Violations, if any (subject to Article 6
herein);


(i)           Boiler Notices and Violations, if any (subject to Article 6
herein);


(j)           Party Wall Agreements, if any;


(k)           Any other matters that would constitute Objections (as defined in
Section 5.1 hereof) and with respect to which the Title Company (hereinafter
defined) or any other title insurer licensed to do business in the State of New
York (issuing a policy through Fidelity National Title Insurance Company, First
American Title Insurance Company of New York, Old Republic National Title
Insurance Company or Stewart Title Insurance Company; the "Alternate Title
Company") will insure title to the Premises free of such Objections, at regular
rates without the payment of additional premiums;


(l)           The standard printed exceptions appearing on the title insurance
commitment issued by the Title Company;


 (m)         Zoning regulations and ordinances which are not violated by the
existing structures or present use thereof and which do not render title
uninsurable;

 
3

--------------------------------------------------------------------------------

 



(n)           The Lease;


(o)           Rights of utility companies to lay, maintain, install and repair
pipes, lines, poles, conduits, cable boxes and related equipment on, over and
under the Premises, provided that (i) none of such rights imposes any monetary
obligation on the owner of the Premises; and (ii) same shall not prohibit or
interfere in any material respect with the current use of the Premises for the
purposes described in the Lease; and


(p)           Revocability or lack of right to maintain vaults, coal chutes,
excavations or sub-surface equipment beyond the line of the Premises.


4.2           The Permitted Exceptions shall not constitute grounds for
objection by Purchaser, and Seller shall have no obligation to remove any
Permitted Exception as a condition to Purchaser's obligation to purchase the
Premises in accordance with this Agreement.


Article 5. State of Title; Objections.


5.1           Purchaser, at Purchaser's sole cost and expense, shall order a
title report for the Premises from Chicago Title Insurance Company (the "Title
Company"), within ten (10) days after the date of this Agreement. The Title
Company shall be given instructions to provide a copy of the title report,
legible copies of any covenants, easements and other items listed as exceptions,
and all searches made in connection therewith, to the attorney for Seller. A
copy of the title report, or any subsequent update thereof, delivered to
Seller's attorney shall constitute Purchaser's notice of title defects with
respect to the matters set forth therein which are not Permitted Exceptions and
which in fact or in law render title to the Premises uninsurable in accordance
with the terms and conditions of this Agreement ("Objections").


5.2           [Intentionally Omitted]


5.3           Seller shall have no obligation to take any steps or bring any
action or proceeding or otherwise to incur any effort or expense whatsoever to
eliminate or modify any of the Objections, but the foregoing shall not permit
Seller to refuse to payoff at Closing, to the extent of the monies payable at
Closing, mortgages on the Property, of which Seller has actual knowledge, up to
$250,000 of judgments and federal tax liens against Seller, Administrative
Charges (hereinafter defined) and payoff or bond mechanic's liens, other than
those for work performed at the request of Tenant for which Tenant shall be
responsible under the Lease. Seller, however, at its sole option, may attempt to
eliminate or modify all or a portion of the Objections to Purchaser's reasonable
satisfaction prior to the Closing Date or within such additional period of time
(up to sixty (60) days in the aggregate thereafter), for which Seller shall have
the right to adjourn the Closing. In the event Seller is unable, or unwilling to
attempt to eliminate or modify all of the Objections to the reasonable
satisfaction of Purchaser (other than an objection which Seller is obligated to
cure pursuant to this Agreement), Seller shall provide written notice to
Purchaser of those Objections Seller will not attempt or be able to cure
("Seller's Notice").



 
4

--------------------------------------------------------------------------------

 

Thereafter, Purchaser shall have the option (as its sole and exclusive remedy)
to (x) terminate this Agreement by delivering written notice thereof to Seller
by the earlier to occur of (i) the Closing Date (as the same may be adjourned as
provided in this Agreement), or (ii) five (5) business days after Seller's
Notice, time being of the essence to the giving of Purchaser's notice or (y)
proceed to Closing without adjustment to the Purchase Price (provided, however,
that if there shall be judgments and/or federal tax liens against Seller which
exceed $250,000.00 in the aggregate, and if Purchaser shall not cancel the
Contract pursuant to the immediately preceding sentence, then at the Closing,
Purchaser shall receive a credit against the Purchase Price in the amount of
$250,000.00). If Purchaser shall duly give such termination notice, then this
Agreement shall thereupon terminate, and upon such termination, Purchaser shall
be entitled to the return of the Downpayment with all interest earned thereon,
and reimbursement for the cost of title examination and a surveyor survey
update, and neither party shall have any obligation hereunder other than the
Surviving Obligations (as hereinafter defined).


5.4           Notwithstanding anything to the contrary contained herein, at
Closing, Seller, in Seller's discretion, shall be permitted to (i) use any
portion of the Balance to remove or discharge any Objection(s) or (ii) deposit
with the Title Company monies (which may include a portion of the Purchase
Price) and/or documents sufficient to effect the issuance of title insurance in
favor of Purchaser free of any Objection(s), or with insurance against
enforcement or collection out of the Premises in favor of Purchaser and
Purchaser's mortgage lender (if any) and, subject to compliance with Title
Company's requirements and payment of applicable premiums, their respective
successors and assigns. If written request is made by Seller or Seller's
attorneys not less than two (2) days prior to the Closing, Purchaser shall, in
accordance with the provisions of Article 2 hereof, deliver separate checks, or
wire funds to separate accounts, aggregating the amount of the Balance, to
facilitate the removal and discharge of any Objection(s) and the discharge of
Seller's other monetary obligations under this Agreement or as otherwise
required by Seller.


Article 6. Responsibility for Violations.


6.1           Purchaser shall acquire the Premises subject to all notes or
notices of violations of law or municipal ordinances, orders or requirements
noted in or issued by any governmental authority having jurisdiction thereof
against or affecting the Premises (the "Violations") except that Seller shall
pay at or before the Closing, any and all monetary liens, fines, fees,
penalties, and interest imposed with respect to such Violations through the
Closing Date ("Administrative Charges").


6.2           Notwithstanding the foregoing or anything to the contrary
contained herein, Seller shall not be responsible for paying any Administrative
Charges, if the same shall be the responsibility of the Tenant pursuant to the
terms and conditions of the Lease and if the Tenant shall not then be
in monetary default under the Lease as of the Closing Date ("Tenant
Violations"). Purchaser shall accept title to the Premises subject to any and
all Tenant Violations, without abatement of the Purchase Price by reason
thereof.

 
5

--------------------------------------------------------------------------------

 


Article 7.           Condition of the Premises: "As-Is".


7.1           Purchaser acknowledges that, between the date hereof and the
expiration of the Due Diligence Period, Purchaser shall inspect the Premises,
and shall become familiar with the physical condition and state of repair
thereof, and all other matters relating to the Premises, it being acknowledged
by Purchaser that Purchaser has had (or during the Due Diligence Period shall
have) a sufficient opportunity to perform all of Purchaser's due diligence with
respect to the Premises, and shall accept the Premises "as is", "where is", as
of the date of this Agreement, subject to reasonable use, wear, tear and natural
deterioration between now and the Closing Date, without any reduction or credit
or abatement in the Purchase Price for any change in such  condition by reason
thereof subsequent to the date of this Agreement. Except as expressly set forth
in this Agreement, no representations, warranties or agreements of any kind
whatsoever have been made by Seller in regard to the physical or operating
condition of the Premises, the condition of Seller's title thereto, freedom from
defects, latent or patent, the income or profit to be derived from the Premises,
the expenses of operation and maintenance thereof, the present or prospective
rental income therefrom, or any other matter or thing affecting or relating to
the whole or any part of the Premises, and no representation, covenant or
warranty shall survive the Closing, other than the Surviving Obligations.


7.2           Purchaser hereby acknowledges its reliance solely on its own
examination, inspection and evaluation of the Premises, and not on any
warranties or representation, whether express or implied, from Seller, except
those warranties and representations expressly made by Seller in this Agreement.
Except as expressly set forth in this Agreement to the contrary, Purchaser
releases Seller, any person, entity or party related to or affiliated with
Seller (the "Seller Related Parties") and their respective successors and
assigns from and against any and all claims which Purchaser or any person,
entity or any party related to or affiliated with Purchaser (each, a "Purchaser
Related Party") has or may have arising from or related to any matter or thing
related to or in connection with the Premises, including the documents and
information referred to herein, the Lease and the Tenant thereunder, any
construction defects, errors or omissions in the design or construction and any
environmental conditions, including, but not limited, to mold, and, except as
expressly set forth in this Agreement to the contrary, neither Purchaser nor any
Purchaser Related Party shall look to Seller, the Seller Related Parties or
their respective successors and assigns in connection with the foregoing for any
redress or relief. This release shall be given full force and effect according
to each of its express terms and provisions, including those relating to unknown
and unsuspected claims, damages and causes of action. The provisions of this
Section 7.2 shall survive the termination of this Agreement or the Closing Date
and shall not be deemed to have merged into any of the documents executed or
delivered at the Closing. To the extent required to be operative, the
disclaimers and warranties contained herein are "conspicuous" disclaimers for
purposes of any applicable law, rule, regulation or order.


Notwithstanding the foregoing, nothing contained herein shall relieve, release
or limit Seller's liability for Seller's Surviving Obligations.


Article 8. Representations and Warranties.


8.1           Seller represents and warrants to Purchaser that the following are
true and correct in all material respects as of the date hereof:


(a)           This Agreement constitutes, and each document and instrument to be
executed and delivered by Seller hereunder (collectively, the "Seller's
Documents"), when so executed and delivered, shall constitute, the legal, valid
and binding obligations of Seller, enforceable in accordance with their
respective terms, covenants and conditions.

 
6

--------------------------------------------------------------------------------

 



(b)           Seller (i) is a limited liability company licensed and/or
qualified to conduct business in the State of New York; (ii) has all requisite
power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby; (iii) has full power and authority to enter
into and perform this Agreement and to enter into the documents to be executed
and delivered in accordance with the terms hereof; and (iv) has full power and
authority to consummate the transactions as contemplated herein.


(c)           Seller is not a party to any service, management, employment or
other contract ("Service Contracts") affecting the Premises, which are not
terminable on or before the Scheduled Closing Date. Seller shall (i) cause any
and all Service Contracts to be terminated as of the Closing Date; and (ii) be
responsible for any and all costs, fees and/or expenses associated with
terminating the Service Contracts prior to Closing, which obligation shall
survive the Closing.


(d)           There are no employees currently employed by Seller at the
Premises, and Seller will not enter into any negotiations or execute any
contract with any employees or a labor union between the date hereof and the
Closing.


(e)           No person, firm or entity, except for the Purchaser, has any
rights in, or rights to purchase or acquire all, or any part of the Premises,
including, without limitation, a right of first refusal or option to purchase
with respect thereto.


(f)           Seller has not received written notice of any pending or
threatened condemnation or eminent domain proceedings with respect to the
Premises.


(g)           Neither the entering into of this Agreement, nor the consummation
of the transactions contemplated hereunder, will constitute a violation or
breach by Seller of any contract, writ, order, judgment, or other instrument or
agreement to which Seller is a party, or to which it is subject to by which any
of its assets or properties may be affected. or of any judgment, order, writ,
injunction or decree issued against or imposed upon it, or result in a violation
of any applicable law, ordinance, rule or regulation of any governmental
authority affecting Seller. The execution, delivery and performance of this
Agreement by Seller, and the consummation of the transactions contemplated
hereby, do not require Seller to obtain any consent, authorization, or approval
which has not already been obtained.


(h)           Seller has not received any written notice which remains uncured
(i) from any applicable governmental authority of any "hazardous materials" or
"hazardous wastes", as defined, without limitation, under the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 ('"CERCLA"), the
Resource Conservation and Recovery Act of 1976 ('"RCRA"), or any local law,
rule, regulation, or code relating to health or the environmental or another
applicable Federal, State or local environmental laws ('"Environmental Laws")
at, on, around or under the Premises, or migrating from the Premises, in
violation of any Environmental Laws; or (ii) of any pending actions, suits,
claims and/or proceedings claiming that Seller, Tenant or the Premises is in
violation of any Environmental Laws.


(i)           Intentionally Omitted.

 
7

--------------------------------------------------------------------------------

 



(j)           Seller is not subject to any pending voluntary or involuntary
reorganization, liquidation, receivership, or other proceedings under any
federal, state or local insolvency, liquidation, reorganization or similar type
laws.


(k)           Annexed hereto as Exhibit A is a true and complete copy of that
certain Lease dated as of March 6, 2008 (together with all amendments thereof
and modifications thereto), made by and between Seller, as landlord, and Duane
Reade, as tenant (the "Tenant"), with respect to the entire Premises (the
"Lease"). The Lease is the sole and only lease in effect at the Premises, and
the Tenant is the sole and only tenant or occupant of the Premises. Seller
further represents and warrants the following:


 
i.
The rent set forth in the Lease is the actual rent billed by Seller, and paid by
the Tenant, and is true and accurate in all respects (except for minor or
immaterial discrepancies and inaccuracies).



 
ii.
The Lease is in full force and effect and has not been modified, amended or
extended. The Rent Commencement Date was April 20, 2009;



 
iii.
Except as set forth in the Lease, no other or additional renewal or extension
options have been granted to Tenant;



 
iv.
Except as set forth in the Lease, the Tenant is not entitled to rental
concessions or abatements for any period subsequent to the Closing Date;



 
v.
Seller has completed all work which Seller, as landlord, is obligated to
complete pursuant to the terms of the Lease (“Seller's Work") and Tenant has not
objected to, or otherwise notified Seller of any work to be completed by
Landlord pursuant to the terms of the Lease.



(l)           There are no leasing commissions which are or may become due or
owing with respect to the Lease which will not have been paid prior to Closing.
Attached hereto as Exhibit A is a true and complete copy of the only brokerage
agreement in connection with the Lease, and same remains in full force and
effect and has not been amended or modified. Purchaser assumes the
responsibility to pay any commission due under such brokerage agreement in
connection with any options to extend the term of the Lease.


(m)           There are no tax certiorari proceedings pending with respect to
the Premises or any part thereof.


 
8

--------------------------------------------------------------------------------

 

(n)           Seller is not a Prohibited Person (as defined below). None of
Seller's investors, affiliates or brokers or other agents (if any), acting or
benefiting in any capacity in connection with this Agreement is a Prohibited
Person. The assets Seller will transfer to Purchaser under this Agreement are
not the property of, and are not beneficially owned, directly or indirectly, by
a Prohibited Person. The assets Seller will transfer to Purchaser under this
Agreement are not the proceeds of specified unlawful activity as defined by 18
U.S.C. §1956(c)(7). For purposes hereof, a "Prohibited Person" means any of the
following: (i) a person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224 on Terrorist
Financing (effective September 24, 2001) (the "Executive Order"); (ii) a person
or entity owned or controlled by, or acting for or on behalf of any person or
entity that is listed in the Annex to, or is otherwise subject to the provisions
of, the Executive Order; (iii) a person or entity that is named as a "specially
designated national" or "blocked person" on the most current list published by
the U.S. Treasury Department's Office of Foreign Assets Control ("OFAC") at its
official website, http://www.treas.gov/offices/enforcement/ofac; (iv) a person
or entity that is otherwise the target of any economic sanctions program
currently administered by OFAC; or (v) a person or entity that is affiliated
with any person or entity identified in any of clauses (i), (ii), (iii) and/or
(iv) above.


(o)           Seller is not a "foreign person" as defined in the Code
Withholding Section.


8.2           If the Lease, which has been exhibited to Purchaser or its
representatives, contains provisions that are inconsistent with the
representations set forth in Section 8.1 above, such representations and
warranties shall be deemed modified to the extent necessary to eliminate such
inconsistency and to conform such representations and warranties to the
provisions of the Lease. As a condition precedent to Purchaser's obligation to
close the purchase and sale transaction contemplated in this Agreement, Seller's
representations and warranties contained in Section 8.1 (other than (g) and (e))
must remain and be true and correct in all material respects as of the Closing
Date but shall not survive the Closing Date. In the event the representations,
warranties and covenants contained in this Agreement are not materially true and
correct, as of the Closing Date, Purchaser may, as its sole remedy, terminate
this Agreement and receive the return of the Downpayment, together with any
interest earned thereon, whereupon neither party shall have any further rights
or obligations under this Agreement, except for Surviving Obligations.


8.3          As of the date hereof, Purchaser hereby represents, warrants,
covenants and agrees as follows:


(i)           Purchaser and Purchaser Parties (as such term is hereinafter
defined) are familiar with the source of funds for the Purchase Price of the
Premises and represent that all such funds will be derived from legitimate
business activities within the United States of America and/or from loans from a
banking or financial institution chartered or organized within the United States
of America. Purchaser covenants and agrees to provide to Seller any and all
documents, certifications or other evidence, as may be requested from time to
time by Seller in its sole discretion, confirming the source of funds for the
Purchase Price (and that such funds derived from legitimate business
activities). With respect to each source of funds to be used by Purchaser to
purchase the Premises (respectively, the "Source"), at least one of the
following statements shall be accurate as of the Closing Date: (i) the Source
does not include the assets of (A) an "employee benefit plan" as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), which is subject to Title I of ERISA, or (B) a "plan" as defined in
Section 4975(a) of the Internal Revenue Code of 1986, as amended ("Code"), or
(ii) the Source includes the assets of (A) an "employee benefit plan" as defined
in Section 3(3) of ERISA or (B) a "plan" as defined in Section 4975 of the Code
(each of which has been identified to the Seller in writing pursuant to this
Section 8.3 at least ten (10) business days prior to the Closing Date), but the
use of such Source to purchase the Property will not result in a nonexempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

 
9

--------------------------------------------------------------------------------

 


(ii)           None of Purchaser, any direct or indirect interest holder in
Purchaser (collectively, the "Purchaser Parties"), or any Affiliate of Purchaser
is subject to sanctions of the United States government or in violation of any
("OFAC") or a Prohibited Person similarly designated under any Executive Orders
or OFAC.


(iii)           None of the Purchaser, the Purchaser Parties or any Affiliate of
Purchaser is listed on the SDN List maintained by the OFAC, and/or on any other
similar lists as a Prohibited Person.


(iv)           Purchaser has, and its Purchaser Parties have, required and shall
require, and has /have taken and shall take all reasonable measures to ensure
compliance with the requirement that no Purchaser Parties or Affiliates of
Purchaser is or shall, be listed on any lists be a Prohibited Person, or be in
violation of any Laws, including any OFAC Laws.


(v)           None of Purchaser, the Purchaser Parties or any Affiliate of
Purchaser is or will (i) conduct any business or engage in making or receiving
any contribution of funds, goods or services to or for the benefit of any
Prohibited Person. (ii) deal in, or otherwise engage in, any transaction
relating to any property or interest in property blocked pursuant to OFAC or the
Patriot Act, or (iii) engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in OFAC or the Patriot Act.


(vi)           Purchaser covenants and agrees to deliver to Seller any
certification or other evidence reasonably requested from time to time by
Seller, confirming Purchaser's compliance with the provisions of this Section
8.3.


(vii)           Purchaser is a duly organized limited liability company
qualified to conduct business in the State of New York; has all requisite power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby; and has full power and authority to execute and deliver and
perform the obligations set forth in this Agreement. Purchaser has obtained all
necessary corporate, partnership or other organizational authorizations required
in connection with the execution, delivery and performance of this Agreement and
the transaction contemplated herein and has obtained the consent of all entities
and parties (whether private or governmental) necessary to bind Purchaser to
this Agreement. Neither the execution nor the delivery of this Agreement, nor
the consummation of the purchase and sale transaction contemplated hereby, nor
the fulfillment of or compliance with the terms and conditions of this Agreement
conflict with or will result in the breach of any of the terms, conditions or
provisions of any agreement or instrument to which Purchaser, or any
shareholder, partner or related entity or affiliate of Purchaser, is a party or
by which Purchaser, any shareholder, partner or related entity or affiliate of
Purchaser, or any of Purchaser's assets is bound.


(viii)           All of the foregoing representations, warranties and covenants
of Purchaser will be and remain true on and as of the Closing Date and shall
survive the Closing.


 
10

--------------------------------------------------------------------------------

 


Article 9.           Closing Obligations.


9.1           At the Closing, Seller shall execute and/or deliver the following:


(i)            a bargain and sale deed without covenant against grantor's acts,
containing the covenant required by Section 13 of the New York Lien Law, and
properly executed in the form for recording so as to convey title to the
Premises required by this Agreement;


(ii)           a written agreement pursuant to which Seller shall assign to
Purchaser, and Purchaser shall assume and agree to be bound by, all obligations
and liabilities of Seller under the Lease and otherwise with respect to the
Tenant of the Premises, if any, with respect to obligations which arise from and
after Closing, such agreement to be substantially in the form of Exhibit C
attached hereto (the "Assignment and Assumption of Lease");


(iii)           subject to Section 8.2, a certificate updating the Rent Schedule
and setting forth any arrears in rents and all prepayments of rent, certified to
be true and correct by Seller;


(iv)           an original letter, in the form annexed hereto as Exhibit D,
executed by Seller or by its agent, advising the Tenant of the sale of the
Premises to Purchaser and directing that rents and other payments thereafter be
sent to Purchaser or as Purchaser may direct;


(v)           To the extent they are then in Seller's possession and not posted
at the Premises, all certificates, licenses, permits, authorizations and
approvals issued for or with respect to the Premises by governmental and
quasi-governmental authorities having jurisdiction, without representation or
warranty with respect thereto;


(vi)           An assignment to Purchaser of any guarantees and warranties
related to Seller's Work, together with true and complete copies of all such
guarantees and warranties;


(vii)           Subject to Section 8.2, Seller shall deliver the original Lease
and any amendments or extensions thereto to Purchaser, certified to be true and
complete by Seller;


(viii)           the original Tenant Estoppel dated no earlier than forty-five
(45) days prior to the Scheduled Closing Date;


(ix)           a modification to the Memorandum of Lease dated as of August 1,
1995 (with respect  to the lease dated as of July 31, 1995 between Playland
Center, Inc., as Landlord, and Causeway Amusements, Inc., as Tenant) for
premises located at 163-30 Cross Bay Boulevard, Howard Beach, New York
confirming that such Memorandum of Lease encumbers only the southerly half of
Lot 146 or other suitable evidence that such Memorandum affects only the
southerly half of said Lot 146, including, without limitation, a termination of
the Memorandum of Lease;

 
11

--------------------------------------------------------------------------------

 


(x)           an affidavit of Seller pursuant to Section 1445(b)(2) of the
Internal Revenue Code of 1986, as amended, stating that Seller is not a foreign
person within the meaning of such Section, or, if Seller shall fail to deliver
such an affidavit, Purchaser shall deduct and withhold from the Balance such sum
as shall be required by law and shall remit the same to the Internal Revenue
Service;


(xi)           evidence reasonably satisfactory to the Title Company that (i)
Seller is authorized to consummate the transaction contemplated herein, and (ii)
the individual(s) executing the documents on behalf of Seller is/are authorized
to do so;


(xii)          Subject to Section 8.2, Seller shall deliver a certificate
confirming that Seller's representations and warranties set forth in Section 8.1
are true and correct in all material respects;


(xiii)         Information for 1099-S Report Filing in accordance with Section
6045 of the Code. Pursuant to Section 6045 of the Code, Purchaser's counsel is
hereby designated to be the person responsible for complying with such reporting
requirements;


(xiv)        to the extent the same are in Seller's possession, all keys to the
Premises and all access codes, if any;


(xv)          such certificates as shall be reasonably required by the Title
Company in order to omit from its title insurance policy all exceptions for
judgments, bankruptcies or other returns against persons or entities whose names
are the same as or similar to Seller's name;


(xvi)        all other documents and instruments required by this Agreement to
be executed and/or delivered by Seller at Closing; and


(xvii)       any other documents, instruments or agreements reasonably necessary
to effectuate the transactions contemplated hereunder, in accordance with the
express terms, covenants and conditions hereof.


9.2          At the Closing, Purchaser shall pay the Balance to Seller as
provided in Article 2 hereof, subject to adjustment as provided in Article II
hereof.


9.3          At the Closing, Purchaser shall execute and/or deliver the
following:


(i)            the real property transfer tax returns required to be executed by
Purchaser;


(ii)           the Assignment and Assumption of Lease;


(iii)           Intentionally omitted;


(iv)          all consents and resolutions required to consummate the
transactions contemplated hereby, certified to be true and complete by an
authorized officer of Purchaser;


(v)           such affidavits, agreements and instruments as shall be reasonably
required by the Title Company;

 
12

--------------------------------------------------------------------------------

 


(vi)          all other documents and instruments required by this Agreement to
be delivered by Purchaser at Closing; and


(vii)         any other documents, instruments or agreements reasonably
necessary to effectuate the transactions contemplated hereunder, in accordance
with the express terms, covenants and conditions hereof.
 
9.4           Purchaser acknowledges being advised by Seller that as of the date
hereof a permanent certificate of occupancy or its equivalent (the "CO") has not
been issued for the Premises with respect to the work done under the Lease and
that the Tenant under the Lease is in the process of applying for the same.
Receipt of a CO on or prior to Closing shall not be a condition precedent to
Purchaser's obligations to close this transaction. Seller agrees that if on
Closing the Premises have not been issued a CO. Seller agrees that if on Closing
the Premises have not been issued a CO, Seller will use diligent and good faith
efforts post-closing to obtain the same (including a TCO pending receipt of CO)
as soon as reasonably possible, at Seller's sole expense. Purchaser agrees to
provide Seller with access to the Premises to the extent same is required or
desirable in order for the Seller to comply with its post-closing undertaking
set forth in this paragraph. As security for the performance of its obligations
under this paragraph, at Closing Seller shall deposit with the Escrow Agent the
sum of $25,000; with such sum to be released to Seller on receipt of the CO with
no exceptions.  The parties agree that the provisions of this paragraph shall
survive Closing.


9.5           (a) Promptly after the execution and delivery of this Agreement,
Seller agrees to request Tenant's confirmation that an estoppel certificate in
the form of Exhibit B attached hereto is an acceptable form to Tenant (the
"Estoppel Form"). If Seller receives such confirmation from Tenant it shall
promptly advise the Purchaser in writing, (the “Confirmation Notice").  The
parties agree that, subject to the provisions of subparagraph (b) below, it
shall be a condition to Purchaser's obligation to close title under this
Agreement that an estoppel certificate substantially in the form of the Estoppel
Form (if Seller has delivered the Confirmation Notice), dated not earlier than
forty-five (45) days prior to the Scheduled Closing Date be delivered to
Purchaser from the Tenant ("Tenant Estoppel") not less than five (5) business
days prior to the Scheduled Closing Date, with Seller having the right to
adjourn the Scheduled Closing Date for up to thirty (30) days in order to obtain
the Tenant Estoppel. Seller agrees to use good faith efforts to obtain such
Tenant Estoppel, provided however, Seller shall not be obligated to expend any
funds in order to do so. In the event that any representation or warranty of
Seller set forth in this Agreement is confirmed in a Tenant Estoppel, such
Seller's representation and warranty shall be deemed not made by Seller.
Seller's delivery of the Tenant Estoppel shall be deemed a pre-condition to
Purchaser's obligation to close hereunder. It is hereby acknowledged and agreed
that Seller shall have no liability to Purchaser of any nature whatsoever (and
Seller shall not be responsible for any costs or damages), if Tenant shall fail
at any time to execute and deliver the Tenant Estoppel either in the form of the
Estoppel Form or as required by the Lease.


 
13

--------------------------------------------------------------------------------

 

(b)           The parties agree that the Tenant Estoppel containing de minimus
exceptions, qualifications or modifications shall be deemed to be an acceptable
estoppel certificate for purposes of this Section 9.5, provided that same shall
not have any impact on the economic terms and conditions of the Lease, the
enforceability of the Lease or the rights of Seller as landlord under the Lease
(as determined by Purchaser in Purchaser's sole but commercially reasonable
discretion)(a "Material Change"); and provided further that such Tenant Estoppel
shall not allege a default by either the landlord or tenant under the Lease. In
the event the Tenant Estoppel contains a Material Change or alleges a material
default by Seller or Tenant under the Lease (a "Material Default"), Purchaser's
sole and exclusive remedy shall be to terminate this Agreement by delivering
notice thereof in writing to Seller no later than five (5) business days after
the date of delivery to Purchaser of a Tenant Estoppel alleging a Material
Change and/or a Material Default (the "Estoppel Termination Notice"), time being
of the essence as to the giving of such notice. If Purchaser shall timely give
the Estoppel Termination Notice, then this Agreement shall terminate, and upon
such termination, Purchaser shall be entitled to the return of the Downpayment
with all interest earned thereon, and neither party shall have any obligation
hereunder other than the Surviving Obligations. If Purchaser shall not have
given timely the Estoppel Termination Notice, time being of the essence as to
the giving of such notice, Purchaser shall be deemed for all purposes to be
satisfied with the form and substance of the Tenant Estoppel and shall have no
further right to object thereto or to terminate this Agreement based on the
Tenant Estoppel.


Article 10.           Transfer Taxes, Title Insurance and Other Expenses.


10.1           All New York State and New York City Real Property Transfer Taxes
payable in connection with the transfer of the Premises to Purchaser, and the
consummation of the transactions contemplated hereunder shall be paid by Seller
at the Closing.


10.2          Purchaser shall pay for the following prior to or at the Closing:


(a)           all State, City, County and municipal recording charges with
respect to the deed;


(b)           all costs and expenses in connection with Purchaser's financing
(if any), and costs for the filing of all documents necessary to complete such
financing and related documentary stamp tax and intangibles tax (as the same may
be applicable), provided, however, nothing herein contained shall be deemed to
create a financing contingency or to condition Purchaser's obligations hereunder
on Purchaser's ability to obtain financing, and this shall be deemed to be an
"all cash" transaction;


(c)           the cost of Purchaser's own survey, survey re-date, and due
diligence investigations;


(d)           at the Closing, Purchaser shall pay the premium for an owner'
s/mortgagee' s policy of title insurance for the Premises and any endorsements
thereto. The title insurance policy may be issued by the Title Company or an
Alternate Title Company.
10.3           Each party shall pay its own legal fees incidental to the
negotiation, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby.


10.4           The provisions of this Article 10 shall survive the Closing.

 
14

--------------------------------------------------------------------------------

 


Article II.           Apportionments.


11.1           The following shall be apportioned between the parties as of
11:59 P.M. on the day immediately preceding the Closing Date:


(a)           rents, additional rents, escalation charges, insurance
reimbursements and other Tenant Charges under the Lease (collectively, the
"Rents"), as and when collected;


(b)           real estate taxes and assessments, if any, on the basis of the
fiscal year for which assessed (including without limitation real estate tax
reimbursement obligations with respect to the Tenant under the Lease).
Notwithstanding the foregoing, if real estate taxes shall be the responsibility
of Tenant under the Lease, and if Tenant shall not then be in monetary default
under the Lease, then the same shall not be adjusted between Seller and
Purchaser at Closing (other than reimbursement and adjustment obligations
related to payments made to or by Seller as landlord under the Lease);


(c)           water meter and frontage charges and sewer rents, if any, based
upon a final water meter reading obtained by Seller, at Seller's sole expense,
dated not more than forty five (45) days prior to the Closing Date. Any
adjustments for the period subsequent to such reading shall be made on a per
diem basis based upon the most recent average daily usage, as shown by the
special water meter reading. In the event the final water reading is not
available as of the Closing Date, the Closing shall nevertheless proceed and the
parties shall apportion the meter charges and sewer rents on the basis of the
last readings and bills received by Seller and the same shall be appropriately
readjusted after the Closing on the basis of the next subsequent bills (with
Seller being obligated to pay all such utility charges pertaining to the period
prior to Closing, and Purchaser being obligated to pay all such charges
pertaining to the period thereafter). Notwithstanding the foregoing, if water
and sewer charges shall be the responsibility of Tenant under the Lease, and if
Tenant shall not then be in monetary default under the Lease, then the same
shall not be adjusted between Seller and Purchaser at Closing.


(d)           vault taxes or charges, if any, unless same shall be the
responsibility of Tenant under the Lease;


(e)           value of fuel stored on the Premises, if any, at the price then
charged by Seller's supplier, including any taxes, based upon a reading obtained
by Seller not more than three (3) days prior to the Closing, unless same shall
be the responsibility of Tenant under the Lease; and


(f)           business improvement district charges and other governmental and
quasigovernmental taxes, fees, assessments and charges, unless same shall be the
responsibility of Tenant under the Lease (other than reimbursement and
adjustment obligations related to payments made to or by Seller as landlord
under the Lease);


11.2          Except as expressly provided to the contrary herein, all
apportionments and adjustments shall be made in accordance with the customs and
practice of the Real Estate Board of New York.

 
15

--------------------------------------------------------------------------------

 



11.3           If any past due rent or additional rent shall be owing by Tenant
on the Closing Date, Purchaser and Seller agree that the first moneys received
by Purchaser from the Tenant, net of the reasonable out-of-pocket costs of
collection, shall be applied in the following order of priority: (a) first, to
the month in which the Closing occurred; (b) then, to any month or months
following the month in which the Closing occurred; (c) then, to the month
immediately preceding the month in which the Closing occurred; and (d) then, to
the period prior to the month immediately preceding the month in which the
Closing occurred. All such monies received by Purchaser for such past due
rentals shall be held in trust for Seller, and Purchaser agrees to remit
forthwith to Seller the amount of such past due rentals to which Seller is
entitled, as and when so collected, together with a reasonable accounting of the
amounts collected and the collection costs. In no event shall Seller be
permitted to sue the Tenant to collect any rent arrears. Purchaser shall use
reasonable efforts (but not litigation) to collect arrears in the payment of
rent after the Closing, and Purchaser shall not consent to the release or waiver
of any arrears without the consent of Seller (which shall not be unreasonably
withheld).


11.4            Seller is hereby authorized, but is not obligated, to continue
any proceedings for reduction of the assessed valuation of the Premises that are
pending on the Closing Date and (with respect to any such proceedings for tax
years prior to the tax year in which the Closing Date shall occur) to settle or
compromise the same in Seller's sole discretion. Any settlement or compromise in
connection with such proceedings brought with respect to the tax year in which
the Closing Date shall occur shall be made by Seller in consultation with, and
with the consent of, Purchaser (which consent shall not be umeasonably withheld
or  delayed). If a tax refund shall be obtained by reason of an adjustment of
the assessed valuation of the Premises attributable to a period prior to the
Closing Date, the same shall be the property of Seller (less the reasonable
costs of collection, including attorneys and accounting fees). If any such
refund shall be obtained for a period including the Closing Date, the amount of
such refund (less the cost of obtaining the same, including, without limitation,
reasonable attorneys' and accounting fees) shall be apportioned according to
length of the respective portions of such period during which each party owned
the Premises and subject to adjustment and apportionment pursuant to the Lease.
If any such refund or portion thereof to which Purchaser shall be entitled as
hereinbefore provided shall be paid to Seller, Seller shall receive the same as
trust funds for the benefit of Purchaser and shall forthwith remit the same
thereto.


11.5           The terms, covenants and conditions of this Article 11 shall
survive the Closing.


Article 12.           Risk of Loss: Condemnation.


12.1           If, between the date of this Agreement and the Closing Date, the
Premises are damaged by fire or other casualty, the provisions of Section 5-1311
of the New York General Obligations Law, or any statute enacted in substitution
therefor or in addition thereto, shall not apply. Such provisions are hereby
waived, and the provisions of the following Section 12.2 shall apply instead.



 
16

--------------------------------------------------------------------------------

 

12.2           Upon the occurrence of a casualty, condemnation or taking with
respect to the Premises, Seller shall notify Purchaser in writing of same. Until
Closing, the risk of loss or damage to all of the Premises, except as otherwise
expressly provided herein, shall be borne by Seller. In the event all or any
portion of the Premises is damaged in any casualty or condemned or taken (or
notice of any condemnation or taking is issued) so that: (a) Tenant has the
right of termination under the Lease (which is not waived by the Tenant in
writing), or (b) with respect to any casualty, if the cost to repair such
casualty would exceed $600,000.00, or (c) with respect to any condemnation, more
than five percent (5%) of the Premises is (or will be) condemned or taken, then
Purchaser may elect to terminate this Agreement by providing written notice of
such termination to Seller within ten (10) business days after Purchaser's
receipt of notice of such condemnation or taking or damage, upon which
termination of the Downpayment shall be returned to Purchaser and neither party
hereto shall have any further rights, obligations or liabilities under this
Agreement with respect to the Premises, except as otherwise expressly set forth
herein. With respect to any condemnation or taking (or any notice thereof), if
Purchaser does not elect to cancel this Agreement as aforesaid, there shall be
no abatement of the Purchase Price and Seller shall assign to Purchaser at the
Closing the rights of Seller to the claims or awards, for the condemnation or
taking, and Purchaser shall be entitled to receive and keep all such awards.
With respect to a casualty, if Purchaser does not elect to terminate this
Agreement with respect to any such Premises as aforesaid, there shall be no
abatement of the Purchase Price and Seller shall assign to Purchaser at the
Closing the rights of Seller to the proceeds under Seller's insurance policies
covering such Premises with respect to such damage or destruction (or pay to
Purchaser any such proceeds received prior to Closing less an amount equal to
any reasonable expenses and costs actually incurred by Seller to collect or
adjust such insurance or to secure the improvements or initiate repairs or
restoration of the Premises, and credit to Purchaser the amount of any
deductible with respect thereto, and Purchaser shall be entitled to receive and
keep any monies received from such insurance policies. Any portion of such
proceeds paid or to be paid on account of the loss of rents or other income from
the Property for the period prior the Closing Date shall be payable to Seller.


Article 13.           Covenants of Seller.


13.1           Seller covenants and agrees that, except as otherwise provided in
the Agreement, between the date of this Agreement and the Closing Date, Seller
(either itself or through an agent) shall continue to manage and operate the
Premises in substantially the same manner as Seller has heretofore managed and
operated the Premises, and to perform all of Seller's obligations as the
Landlord under the Lease through the Closing Date. Seller will not enter into
any covenants, nor voluntarily create any new title encumbrances affecting the
Premises between the date hereof and the Closing which will remain in force and
effect after the Closing Date.


13.2           Purchaser shall be permitted to have reasonable access to the
Premises from time to time, between the date of this Agreement and the Closing
Date, during business hours and upon reasonable prior notice to Seller subject
to the rights of Tenant under its Lease. Such access shall be under the
supervision of Seller or Seller's real estate broker, and shall be conducted in
a manner which shall not interfere with the business operations of Tenant at the
Premises.


13.3            Seller shall not modify or amend any Service Contract or enter
into any new service contract unless the same shall be terminable by Seller
prior to Closing.

 
17

--------------------------------------------------------------------------------

 



13.4           Seller shall maintain in full force and effect until the Closing
the insurance policies presently in effect or other commercially reasonable
policies of insurance affording similar levels of coverage.


13.5           No fixtures, equipment or personal property included in this sale
shall be removed from the Premises (subject to reasonable wear and tear and
obsolescence) unless the same are replaced with similar items of at least equal
quality prior to the Closing.


13.6           Seller shall cooperate with Purchaser, both prior to and after
the Closing, in connection with any and all information requests made by or on
behalf of Purchaser, which are required to complete a so-called “Section 314
audit”, including, but not limited to providing the following: (i) historical
income statement for the Premises for 2010; (ii) historical income statement
fort the Premises for 2011, year to date; (iii) five (5) years of historical
occupancy and rent for each Unit (iv) back-up and supporting documents relating
to the items set forth herein (such as bills, checks, etc.); and (v) the most
current financial statement for each of the Tenants.  In addition, Seller shall
cooperate with Purchaser, both prior to and after the Closing, in connection
with any and all information requests made by or on behalf of Purchaser,
relating to the Premises, including the books and records of the Premises. The
provisions of this Section 13.6 shall survive the Closing.


Article 14.           Brokerage.


14.1           (a)           Purchaser and Seller hereby represent and warrant
that they have not hired, retained or dealt with any broker, finder, consultant,
person, firm or corporation in connection with the negotiation, execution or
delivery of this Agreement or the transactions contemplated hereunder, other
than NYC Prime Realty, Augenbaum Realty Corp. and Forte Capital Management LLC
(collectively, " Brokers"). Purchaser covenants and agrees that should any claim
be made against Seller for any commission or other compensation by any broker,
finder, person, firm or corporation, other than the Brokers, based upon or
alleging negotiations, dealings or communications with Purchaser or Purchaser's
representative(s) in connection with this transaction or the Premises, Purchaser
shall indemnify and hold Seller harmless from and against any and all damages,
expenses (including attorneys' fees and disbursements) and liability arising
from such claim. Seller shall pay the commission due to the Brokers pursuant to
a separate agreement between such parties.


(b)           Seller covenants that should any claim be made against Purchaser
for any commission or other compensation by any broker, finder, person, firm or
corporation, other than Brokers, based upon or alleging negotiations, dealings
or communications with Seller or Seller's representative(s) in connection with
this transaction or the Premises, Seller shall indemnify and hold Purchaser
harmless from any and all damages, expenses (including attorneys' fees and
disbursements) and liability arising from such claim.


Article 15.           Remedies.


15.1           If Purchaser defaults in its obligation to purchase the Premises,
or if Purchaser defaults in any of its other obligations under this Agreement,
Seller's sole remedy shall be to receive and retain the Downpayment, and any
interest thereon, as liquidated damages, it being agreed that Seller's damages
in case of Purchaser's default might be difficult or impossible to ascertain,
and that the Downpayment, and the interest thereon. constitutes a fair and
reasonable amount of damages under the circumstances and is not a penalty.

 
18

--------------------------------------------------------------------------------

 



15.2           If Seller defaults in its obligation to convey the Premises
hereunder. Purchaser's sole and exclusive remedy shall be either (i) to seek
specific performance of this Agreement, or (ii) to terminate this Agreement and
to receive a refund of the Downpayment (together with any interest thereon) and
to seek reimbursement for Purchaser's expenses relating to this Agreement,
including its due diligence expenses not to exceed $25,000. Purchaser shall
elect between the remedies in clauses (i) and (ii) above no later than 45 days
after Purchaser becomes aware of Seller's default, and Purchaser may not seek to
pursue both remedies simultaneously. Notwithstanding the foregoing, in the event
Seller makes the remedy of specific performance unavailable by its own willful
acts, in addition to the remedies set forth above, Purchaser may commence an
action against Seller to recover the actual damages incurred by Purchaser as a
result of Seller's actions, including, without limitation, Purchaser's
reasonable legal fees and expenses, provided that said actual damages are
verified by Purchaser to Seller. In no event shall Purchaser be entitled to
recover damages from Seller relating to Seller's default except as aforesaid.
Nothing contained herein shall preclude or prohibit Purchaser from waiving any
default or alleged breach or default by Seller and closing on the purchase of
the Premises, notwithstanding such default, without any abatement of the
Purchase Price.


Article 16.           Escrow Agent.


16.1           The Downpayment shall be held, paid over and/or applied by Escrow
Agent in accordance with the following:


(a)           If this Agreement shall be terminated by Purchaser prior to the
expiration of the Due Diligence Period, then the Downpayment, and any interest
thereon, shall automatically be paid to Purchaser, without any further notice or
authorization. At the Closing, the Downpayment, and any interest thereon, shall
automatically be paid by Escrow Agent to Seller, without any further notice or
authorization.


(b)           In instances other than those described in Section 16.1(a) above,
the following shall apply: if either Seller or Purchaser (the "Requesting
Party") has a good faith belief that it is entitled to the Downpayment pursuant
to the terms of this Agreement, then the Requesting Party may submit to Escrow
Agent a written request for disbursement of the Downpayment, which request shall
in all cases be accompanied by a good faith written explanation as to why the
Requesting Party believes it is entitled to the Downpayment pursuant to the
terms of this Agreement. The Requesting Party, simultaneously with its
submission of such written request to the Escrow Agent, shall deliver a copy of
such request and explanation to the other party (the "Non-Requesting Party").
Moreover, within two (2) business days after Escrow Agent's receipt of such
request and explanation from the Requesting Party, Escrow Agent shall deliver a
copy of the same to the Non-Requesting Party. If, within five (5) business days
after the Non-Requesting Party's receipt of such request and explanation from
the Escrow Agent, the Non-Requesting Party fails to dispute the entitlement of
the Requesting Party to the Downpayment, then the Escrow Agent may disburse the
Downpayment to the Requesting Party. However, if, within five (5) business days
after the Non-Requesting Party's receipt of such request and explanation from
the Escrow Agent, the Non-Requesting Party notifies Escrow Agent and the
Requesting Party that (in substance) the Non-Requesting Party disputes the
entitlement of the Requesting Party to the Downpayment, then Escrow Agent shall
continue to hold the Downpayment until otherwise directed by joint written
instructions from Seller and Purchaser or a final judgment of a court having
jurisdiction. Escrow Agent, however, shall have the right at any time to deposit
the Downpayment with the clerk of any federal or state court sitting in the City
of New York. Escrow Agent shall give written notice of such deposit to Seller
and Purchaser. Upon such deposit, Escrow Agent shall be relieved and discharged
of all further obligations and responsibilities hereunder. All notices and
deliveries under this Section must be made in accordance with Article 17 below.

 
19

--------------------------------------------------------------------------------

 



(c)           The parties acknowledge that Escrow Agent (i) is acting solely as
a stakeholder at their request and for their convenience, (ii) shall not be
deemed to be the agent of either of the parties and (iii) shall not be liable to
either of the parties for any act or omission on its part unless caused by
Escrow Agent's willful misconduct or gross negligence. Seller and Purchaser
shall jointly and severally indemnify and hold Escrow Agent harmless from and
against all costs, claims and expenses, including reasonable attorneys' fees and
disbursements, incurred in connection with the performance of Escrow Agent's
duties hereunder, unless caused by Escrow Agent's willful misconduct or gross
negligence. Escrow Agent shall not be liable for any losses suffered in
connection with any such investment (except to the extent of Escrow Agent's
gross negligence or willful misconduct) and shall have no obligation to obtain
the best, or otherwise seek to maximize, the rate of interest earned on any such
investment. Escrow Agent shall be entitled to rely or act upon any notice,
instrument or document believed by Escrow Agent to be genuine and to be executed
and delivered by the proper person, and shall have no obligation to verify any
statements contained in any notice, instrument or document or the accuracy or
due authorization of the execution of any notice, instrument or document. Escrow
Agent shall not be bound by any modification to this Section 16.1 unless Escrow
Agent shall have agreed to such modification in writing. Escrow Agent is not a
party to this Agreement except to the extent of its specific responsibilities
hereunder, and does not assume or have any liability for the performance or
non-performance of Purchaser or Seller hereunder to either of them. Any fees or
charges in connection with such investment shall be paid out of the amounts held
in escrow before any other payments shall be required to be made from such
amounts.


16.2           Escrow Agent has acknowledged its agreement to the foregoing
provisions of this Article 16 by signing in the place indicated on the signature
page of this Agreement.


Article 17.           Notices.


17.1           Any notice or other communication given by either party hereto to
the other relating to this Agreement (a "notice'") shall be in writing and shall
be sent by hand delivery or by recognized overnight courier service (such as
Federal Express) or by facsimile transmission (with an immediate follow up
notice bye-mail), addressed to the parties and their attorneys as follows:


If to Seller, to:


163-30 CROSS BAY BOULEVARD LLC
 
c/o Wharton Realty
500 Fifth Avenue, 54th Floor
New York, New York 10110
Attention: Mr. Jeff Sutton

 
20

--------------------------------------------------------------------------------

 
 
With a copy to Seller's attorney:


The Law Offices of Gary I. Kahn
500 Fifth Avenue, 54th Floor
New York, New York 10110
Attn: Gary I. Kahn, Esq.
Fax No. (661) 458-3970
E-Mail: gary.kahn@gkahnlaw.com


If to Purchaser, to:


American Realty Capital Ill, LLC
405 Park Avenue, 15th Floor
New York, New York 10022
Attention: William M. Kahane
Fax No.: (212) 421-5799
E-Mail: wkahane@arlcap.com


and to:


American Realty Capital III, LLC
405 Park Avenue, 15th Floor
New York, New York 10022
Attention: Jesse Galloway
Fax No.: (212) 421-5799
E-Mail: JGalloway@arlcap.com


If to Escrow Agent:


Chicago Title Insurance Company
Suite 1325, 1515 Market Street,
Philadelphia, PA 19102-1930
Attention: Edwin G. Ditlow
Telephone: 215-875-4184
Telecopy: 215-732-1203
E-Mail: ditlow@ctt.com


17.2           Notices or other communications (including agreements) signed by
the attorneys for the respective parties shall be deemed binding upon the
parties. Either party may by notice to the other change the person or address
for receipt of notices. Notices sent by hand delivery or recognized overnight
courier service shall be effective when received or rejected by the recipient or
the recipient's office or firm.

 
21

--------------------------------------------------------------------------------

 


Article 18.           Seller's Obligations as to Lease.


18.1           Provided this Agreement is in full force and effect between the
date of this Agreement and the Closing, Seller shall not, without Purchaser's
prior written consent (which may be granted or withheld in Purchaser's sole and
absolute discretion): (a) amend, modify, renew or extend the Lease in any
respect; or (b) terminate the Lease except by reason of a default by the Tenant
thereunder (provided, however, that Purchaser shall not be obligated to purchase
the Premises from Seller if the Lease shall be terminated or if Tenant shall be
in default thereunder).


18.2           Between the date of this Agreement and the Closing, Seller shall
not permit occupancy of, or enter into any new lease for, space which is
presently vacant or which may hereafter become vacant, without the prior written
consent of Purchaser.


18.3           It shall be a condition precedent to Purchaser's obligation to
close on the purchase of the Premises on the Closing Date that (i) the Lease
shall be in full force and effect; (ii) Tenant shall then be in physical
occupancy of substantially all of the Premises demised under the Lease and
Tenant shall not have moved out of the Premises, other than by reason of a
casualty, (iii) Tenant shall not then be in default under the Lease, after
written notice and beyond the expiration of any applicable cure periods; (iv)
Seller, as landlord, shall not then be in default under the Lease, after written
notice and beyond the expiration of any applicable cure periods; and (v) Tenant
shall not then be subject to a bankruptcy or insolvency proceeding, and Tenant
shall not have delivered notice to Seller of Tenant's intention to file for
bankruptcy.


Article 19.           Assignment.


19.1           Neither this Agreement nor any of the rights of Purchaser
hereunder may be assigned or transferred by Purchaser without Seller's prior
written consent, which may be granted or withheld in Seller's sole and absolute
discretion, and any purported assignment or encumbrance without Seller's prior
written consent shall be null and void, and shall constitute a default
hereunder, which default is not capable of being cured.


19.2           Notwithstanding the foregoing, subsequent to the expiration of
the Due Diligence Period, Purchaser may assign all of Purchaser's rights and
obligations hereunder to any wholly owned subsidiary of Purchaser or a wholly
owned subsidiary directly or indirectly of American Realty Capital New York
Recovery RElT, Inc. or American Realty Capital Trust, Inc., or to any affiliates
or related companies of such entities, without the prior written consent of
Seller; provided, however, that Purchaser shall not be released from its
obligations hereunder by reason thereof and Purchaser notifies Seller in writing
of said assignment and delivers a fully executed assignment and assumption
agreement with respect to the matter all of same to be received by Seller at
least five (5) business days prior to the Closing. Purchaser agrees that
Purchaser shall not assign this Agreement to an unrelated third-party prior to
the Closing Date in a so-called "flip" transaction.

 
22

--------------------------------------------------------------------------------

 


Article 20.           Due Diligence Period.


20.1           Purchaser will have a period of twenty one (21) days from and
after the date of this Agreement (the "Due Diligence Period") to conduct and
complete any required due diligence of the Premises, as reasonably determined by
Purchaser. To the extent not delivered to Purchaser prior to the date hereof,
Seller shall deliver to Purchaser, within five (5) days after the date of this
Agreement, copies of the following items more particularly described on Schedule
C hereto to the extent, if any, in Seller's Possession; as used in this
Agreement, the term "Seller's Possession" or "possession of Seller" or words of
similar import shall mean and include documents maintained in Seller's files
located at the Premises or with Seller's managing agent for the Premises.
Seller's failure to deliver to Purchaser any of the above items within the
period provided shall not result in the extension of the Due Diligence Period,
and Purchaser's sole remedy therefor shall be Purchaser's right to terminate
this Agreement by delivering written notice thereof to Seller on or prior to the
expiration of the Due Diligence Period and to receive a return of the
Downpayrnent, in which event neither party shall have any obligation hereunder
except for such obligations which are expressly stated herein to survive the
Closing or the termination of this Agreement (the "Surviving Obligations").
During the Due Diligence Period, and subject to the rights of Tenant, Purchaser
shall be permitted to enter the Premises and inspect and evaluate the Premises,
and to conduct non-invasive studies, tests and investigations thereon, as well
as (i) to review the books and records of Seller with respect to the Premises,
Seller's Work,  the Lease and matters relating thereto; (ii) to inspect Seller's
Work, and to consult with Seller's architect with respect thereto (if
necessary); (iii) to contact authorized representatives of Tenant, under the
direction of Seller; (iv) to review title and a survey of the Premises; (v) to
perform an engineer's inspection of the Premises and/or a Phase I environmental
site assessment. At any time prior to the expiration of the Due Diligence
Period, Purchaser may provide notice and may cancel the Agreement for any reason
or no reason and this Agreement shall be null and void and the parties hereto
shall be relieved of all further obligations and liability under this Agreement,
except for Surviving Obligations. In such instance, Purchaser shall be entitled
to a full refund of the Downpayment (together with any interest earned thereon),
immediately upon notice to Escrow Agent (without any right for Seller to object
to the release of the Downpayment to Purchaser). Purchaser shall restore the
Premises to substantially and materially its condition existing immediately
prior to Purchaser's inspection, testing, investigation and survey thereof.


20.2           TIME SHALL BE OF THE ESSENCE with respect to Purchaser's actions
pursuant to this Article 20. In the event either Purchaser shall fail to timely
deliver written notice of its intent to cancel the Agreement pursuant to this
Article 20 prior to the expiration of the Due Diligence Period, Purchaser shall
be deemed to have waived the right to cancel this Agreement as provided in this
Article 20.


20.3           Purchaser agrees that, in making any physical or environmental
inspections of the Premises, Purchaser and all of Purchaser's agents entering
onto the Premises shall carry not less than Two Million ($2,000,000) Dollars
commercial general liability insurance with a company licensed to do business in
the state where the Premises is located insuring all activity and conduct of
Purchaser and such representatives while exercising such right of access. Seller
shall be named as additional insured on such commercial general liability
policy. Purchaser represents and warrants that it carries not less than Two
Million ($2,000,000) Dollars commercial general liability insurance with
contractual liability endorsement which insures Purchaser's indemnity
obligations and will provide Seller with written evidence of same. Purchaser
shall indemnify and hold Seller harmless from and against any actual damages to
person and property that it sustains as a result of the due diligence related
activities undertaken and performed by or on behalf of Purchaser. The foregoing
will survive the Closing or other termination of this Agreement. Purchaser shall
maintain the results of its due diligence in confidence (but shall be permitted
to disclose the results to its consultants, attorneys" investors, advisors,
lenders, and assignees) and shall make no disclosures of the conditions
discovered thereby prior to Closing, unless required by law or court order, or
as permitted hereunder, and will indemnify Seller for any losses caused by the
breach of the foregoing.

 
23

--------------------------------------------------------------------------------

 


20.4           Provided this Agreement is in full force and effect, between the
date hereof and the expiration of the Due Diligence Period, Seller shall not
show, market, offer, negotiate or otherwise agree to sell, ground lease,
transfer or otherwise dispose of the Premises, or any portion thereof, or any
interest therein, to any party other than Purchaser, nor shall Seller conduct
discussions, communications or correspondence with any third party with respect
to same.


Article 21.           Miscellaneous.


21.1           Seller and Purchaser each reserve the right to include this
transaction as part of one (I) or more Internal Revenue Code Section 1031 tax
deferred exchange transactions, at no out-of-pocket cost, expense or liability
to the other party hereto (other than de-minimus legal fees to review the
documentation required to effectuate such transactions), including, without
limitation, one (1) or more reverse exchange transactions. Seller and Purchaser
agree to cooperate with the other party hereto, and to execute any and all
documents as are reasonably necessary in connection therewith, provided that the
closing of the transaction for the conveyance of the Premises shall not be
contingent upon, and shall not be subject to, the completion of such exchange,
nor shall such affect the Scheduled Closing Date hereunder. Nothing set forth
herein shall require Purchaser to take title to any property other than the
Premises described herein. Seller further reserves the right, in Seller's sole
discretion prior to the Closing, to make transfers to intermediate entities
and/or trusts for the benefit of the principals of Seller or their immediate
family members, provided same shall not affect or impair Seller's ability to
close this transaction.


21.2           All understandings and agreements heretofore had between Seller
and Purchaser are merged in this Agreement, which alone completely expresses
their agreement, and this Agreement is entered into after full investigation,
neither party relying upon any statement or representation made by the other and
not embodied in this Agreement.


21.3           Purchaser's acceptance of the deed to the Premises shall be
deemed an acknowledgment by Purchaser that Seller has fully complied with all of
its obligations hereunder; that Seller is discharged therefrom (or Purchaser has
waived compliance therewith); and that Seller shall have no further obligation
or liability with respect to any of the agreements, representations and/or
warranties made by Seller in this Agreement, which shall be merged with the deed
to the Premises; except for those provisions of this Agreement which expressly
provide that any obligation of Seller shall survive the Closing.


21.4           This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns.


 
24

--------------------------------------------------------------------------------

 

21.5           This Agreement does not constitute an offer to sell and shall not
bind Seller unless and until Seller elects to be bound hereby by duly executing
and delivering to Purchaser an executed original counterpart hereof.


21.6           This Agreement may only be amended, modified, altered,
supplemented or, except as otherwise expressly provided herein, terminated, by a
written instrument signed by Seller and Purchaser.


21.7           If any provision of this Agreement or the application thereof to
any party or circumstances shall, to any extent, be invalid or unenforceable,
the remainder of this Agreement, or the application of such provision to parties
or circumstances other than those as to which it is invalid or unenforceable,
shall not be affected thereby, and each provision shall be valid and be enforced
to the fullest extent permitted by law.


21.8           This Agreement, and the rights, obligations and relations of the
parties hereunder, shall be governed by and construed and enforced in accordance
with the laws of the State of New York without giving effect to the
conflict-of-law rules and principles of that state.


21.9            Purchaser shall not be permitted to record this Agreement and
all recordation offices are specifically instructed not to record the same.
Should Purchaser ever record or attempt to record this Contract, or a memorandum
or affidavit thereof, or any other similar document, then, notwithstanding
anything herein to the contrary, said recordation or attempt at recordation
shall constitute a default by Purchaser hereunder, and, in addition to the other
remedies provided for herein, Seller shall have the express right to terminate
this Agreement by filing a notice of said termination in the county in which the
Land is located. .


21.10           If Purchaser elects to obtain financing to purchase the
Premises, and if Purchaser shall request, Seller agrees subsequent to the
expiration of the Due Diligence Period, to request its existing mortgage lender
to assign the mortgage (the "Existing Mortgage") to Purchaser's lender. If such
assignment does occur, Purchaser shall be entitled to one-half of the net amount
of all of the mortgage recording tax savings resulting therefrom, Purchaser
shall pay Seller at Closing, in addition to the Balance, one-half of the net
amount of mortgage recording tax savings, and Purchaser will pay Seller's
lender's legal fees in connection with such assignment, which amount shall be
deducted from the amount of the mortgage recording tax savings before such
savings shall be allocated. In the event Purchaser elects (in Purchaser's sole
and absolute discretion, and without any obligation to do so) to assume the
Existing Mortgage, as a condition precedent to such assumption, the guarantor of
the Existing Mortgage and any obligations thereunder must be released from the
guaranties, and Purchaser shall be responsible for all costs and expenses in
connection with such assumption; provided, however, that in such event, Seller
shall not be entitled to any mortgage tax savings or any credit or payment on
account thereof. Nothing set forth in this paragraph shall be deemed to make
this transaction contingent on financing.


21.11           A facsimile, “pdf” and/or electronic copy of a signed original
counterpart of this Agreement shall be deemed sufficient to bind the parties,
and shall be deemed an original for all purposes. 1bis Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, and
all of which, when combined, shall constitute one (I) fully executed original
document.

 
25

--------------------------------------------------------------------------------

 


21.12           THE PARTIES HERETO WAIVE TRIAL BY JURY IN CONNECTION WITH ANY
AND ALL MATTERS ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONSCONTEMPLATED
HEREUNDER.


21.13.           IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY,
ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE RELATIONSHIP
ESTABLISHED HEREUNDER, THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN KINGS COUNTY
AND AGREE NOT TO RAISE ANY OBJECTION TO SUCH JURISDICTION OR TO THE LAYING OR
MAINTAINING OF THE VENUE OF ANY SUCH PROCEEDING IN SUCH COURT.


21.14           The captions in this Agreement are inserted for convenience of
reference only and in no way define, describe or limit the scope or intent of
this Agreement or any of the provisions hereof.


21.15           Each party agrees that, except as otherwise set forth in this
Agreement or provided by law, or unless compelled by an order of a court of
competent jurisdiction, it shall keep the contents of this Agreement, and any
information related to the transactions contemplated hereunder, confidential,
unless and until the Closing Date shall occur, and each party further agrees to
refrain from participating in any publicity statement, press release or other
public notice regarding this transaction" prior to the Closing Date, without the
prior written consent of the other party hereto, unless required under
applicable law or by a court order. Notwithstanding the foregoing, the parties
hereto shall be permitted to disclose the terms and conditions of this Agreement
to their respective attorneys, accountants, financial analysts, bankers,
auditors and other similar persons who reasonably require such information, all
of whom shall be advised, in writing, of the confidential nature of this
Agreement.


21.16           Time of Essence. Time is of the essence of this Agreement (other
than for Seller's rights to adjourn the Closing as expressly provided in this
Agreement). As used in this Agreement, the term "business day" means every day
other than Saturdays, Sundays, or other holidays on which banking institutions
in New York or the State in which the Property is located are closed.


21.17           Attorneys' Fees. In the event it becomes necessary for either
party hereto to file suit to enforce this Agreement or any provision contained
herein, the party prevailing in such suit shall be entitled to recover, in
addition to all other remedies or damages as provided herein, reasonable
attorneys' fees incurred in such suit.


21.18           Merger Provision. Except as otherwise expressly provided herein,
any and all rights of action of Purchaser for any breach by Seller of any
representation, warranty or covenant contained in this Agreement shall merge
with the deed and other instruments executed at Closing, shall terminate at
Closing, and shall not survive Closing.


21.19           (a)           No Personal Liability of Officers, Directors. Etc.
of Seller. Purchaser acknowledges that this Agreement is entered into by a
limited liability company as Seller and Purchaser agrees that no shareholder or
individual officer, partner, director, trustee, asset manager, employee, member,
agent or other representative of Seller shall have any personal liability under
this Agreement or any document executed in connection with the transactions
contemplated by this Agreement.

 
26

--------------------------------------------------------------------------------

 


(b)           No Personal Liability of Officers, Directors, Etc. of Purchaser.
Seller acknowledges that this Agreement is entered into by a limited liability
company as Purchaser and Seller agrees that no shareholder or individual
officer, partner, director, trustee, asset manager, employee, member, agent or
other representative of Purchaser shall have any personal liability under this
Agreement or any document executed in connection with the transactions
contemplated by this Agreement.


[remainder of the page intentionally left blank – signature page to immediately
follow]

 
27

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller and Purchaser have each duly executed this Agreement
as of the date first above written.


SELLER:
 
163-30 CROSS BAY BOULEVARD LLC
   
By:
/s/ Jeff Sutton
 
Name: Jeff Sutton
 
Title: Member
   
PURCHASER:
 
AMERICAN REALTY CAPITAL III, LLC
   
By:
/s/ William M. Kahane
 
William M. Kahane
 
President



Receipt of the Downpayment
is acknowledged and the undersigned
agrees to act in accordance with the
provisions of Article 16 hereof.
 
CHICAGO TITLE INSURANCE COMPANY
   
By:
/s/ Edwin G. Ditlow
 
Name: Edwin G. Ditlow
 
Title: Authorized Signatory

 
 
28

--------------------------------------------------------------------------------

 

SCHEDULE A


INTENTIONALLY OMITTED


 
29

--------------------------------------------------------------------------------

 
 
SCHEDULE B


RENT ARREARS



Tenant:
 
Amount Due:
 
Applicable Period:
         
Duane Reade
 
None
   

 
 
30

--------------------------------------------------------------------------------

 


SCHEDULE C


DUE DILIGENCE MATERIALS
 
1.  A copy of all surveys and site plans of the Property, including, without
limitation, any as-built surveys obtained or delivered to tenants of the
Property in connection with their construction.
 
2. A copy of all architectural plans and specifications and construction
drawings for improvements located on the Property, together with a written
authorization allowing Purchaser to discuss same, and  application to obtain
the  CO by the tenant under the Lease, with Seller's architect, engineer and/or
contractor.
 
3. A copy of Seller's title insurance commitments and policies relating to the
Property.
 
4. A copy of the zoning reports for the Property and of all governmental permits
and approvals, if any, obtained by Seller or in Seller's possession
 
5. A copy of all environmental, engineering and physical condition reports for
the Property, together with a written authorization allowing Purchaser to
discuss same with Seller's engineer.
 
6. Operating budget of the Property for 2011.
 
7. The operating statements of the Property for the twenty-four (24) month
period immediately preceding the Agreement effective date or such shorter period
from the commencement of rent under the Lease.
 
8. Rent payment history for 2010 as well as a current arrearages report.
 
9. Copies of the Property's real estate tax bills for the current and prior
three (3) tax years.
 
10. All service contracts and insurance policies which affect the Property, if
any.
 
11. A copy of all warranties relating to the improvements constructed on each
Property, including without limitation any structural slab or roof warranties.
 
12. A written inventory of all items of personal property to be conveyed to
Purchaser, if any.
 
13. A copy of the executed lease for the Property and any amendment (including
the Rent Commencement Agreement, if any).
 
14. A copy of Seller's existing mortgage, promissory note, guaranty and any
related loan documents affecting the Premises.
 
15.  Monthly historical operating statements for 2010 and YTD 2011.

 
31

--------------------------------------------------------------------------------

 
 
EXHIBIT A


LEASE AND BROKERAGE AGREEMENT


See Attached

 
32

--------------------------------------------------------------------------------

 

EXHIBIT B


TENANT ESTOPPEL CERTIFICATE


__________________, 2011


American Realty Capital III, LLC
c/o American Realty Capital New
York Recovery REIT, Inc.,
405 Park Avenue, 15th Floor
New York, NY 10022


Re:
Lease dated March 6, 2008 (the "Lease") between 163-30 Cross Bay Boulevard LLC,
as landlord, and Duane Reade ("Tenant”), as tenant, in respect of premises
located at 163-30 Cross Bay Boulevard, Queens, New York (the "Property")

 
Ladies and Gentlemen:
 
The undersigned, DUANE READE, as Tenant, under that certain Lease dated March 6,
2008 (the "Lease"), made with 163-30 CROSS BAY BOULEVARD LLC, as Landlord,
hereby ratifies the Lease and certifies that:
 
1.           Annexed hereto is a true, correct and complete copy of the Lease.
 
2.
The Rent Commencement Date is April 20, 2009. The Lease Term expiration date is
October 31, 2028. Tenant has two (2) ten (10) year renewal options.

 
3.           Monthly minimum rent under the Lease is $70,833.33.
 
4.
The Lease is in full force and effect and has not been assigned, modified,
supplemented, or amended in any way. To Tenant's knowledge and belief, except as
otherwise may be provided herein, neither party thereto is in default thereunder
and the Lease represents the entire agreement between the parties as to this
leasing, except as follows: NONE

 
5.
As of the date hereof there are no known existing defenses or offsets which
Tenant has against the enforcement of the Lease by Landlord. Notwithstanding
anything contained herein, Tenant may in the future, investigate certain issues
relating to ANNUAL FIXED RENT or other charges payable under the Lease (other
than minimum rent), and Tenant hereby reserves any rights it may have regarding
reimbursements, off-sets, or any and all other rights of any nature relating
thereto which are contained in the Lease.

 
6.
Tenant has not assigned or transferred the Lease and has not sublet any portion
of the premises demised thereunder.

 
 
33

--------------------------------------------------------------------------------

 
 
7.
No rental has been paid in advance. Tenant has deposited no security with
Landlord.

 
Tenant has a net worth in excess of $______________.
 
8.
Except as expressly set forth in the Lease, Tenant has no purchase options,
rights of first offer or rights of first refusal to purchase the Property or to
renew or extend the term of the Lease.

 
9.
Tenant is not aware of any defects in work or materials relating to any portion
of Landlord's Work. Tenant makes the above certifications knowing that Purchaser
and its mortgage lender shall rely thereon. Tenant has taken reasonable steps to
verify the information contained herein. The statements made or facts contained
in this estoppel certificate, however, are made based on Tenant's awareness as
of the date hereof, and shall not operate or be construed as a waiver of any of
Tenant's claims or rights based on additional or new information.

 
Very truly yours,
 
DUANE READE
   
By:
 
Name:
 
Title:
 

 
 
34

--------------------------------------------------------------------------------

 


EXHIBIT C
 
ASSIGNMENT AND ASSUMPTION OF LEASE
 
KNOW ALL MEN BY THESE PRESENTS that __________________ having offices at
________________________ (the "Assignor"), in consideration of Ten ($ 10.00)
Dollars and other good and valuable consideration in hand paid by
___________________ having offices at ________________________ (the "Assignee"),
the receipt and sufficiency of which is hereby acknowledged, hereby assigns unto
the Assignee all of Assignor's right, title and interest in and to the
following:
 
That certain Lease made and entered into by Assignor and set forth on Schedule
"A" attached hereto occupying space at those certain premises located at 163-30
Cross Bay Boulevard, Howard Beach, New York (the "Lease").
 
TO HAVE AND TO HOLD the same unto the Assignee, its successors and assigns, from
and after the date hereof subject to the terms, covenants, conditions and
provisions contained in the Lease.
 
This assignment is made without warranty or representation, express or implied,
by, or recourse against, the Assignor of any kind or nature whatsoever except as
specifically provided in that certain Purchase and Sale Agreement dated as of
May ____, 2011 between 163-30 Cross Bay Boulevard LLC, as Seller, and American
Realty Capital III, LLC, as Purchaser (the "Purchase Agreement").
 
The Assignee hereby assumes the performance of all of the terms, covenants and
conditions of the Lease herein assigned by the Assignor to the Assignee from and
after the date hereof and hereby agrees to perform all of the terms, covenants
and conditions contained in the Lease from and after the date hereof, all with
the full force and effect as if Assignee had signed the Lease originally as the
landlord named therein. Assignor shall remain liable and responsible for any
unperformed obligations under the Lease which arose prior to the date of this
Agreement.
 
This Agreement may be executed in counterparts, which counterparts, when taken
together, shall constitute a single agreement.
 
Rent and rent arrears (including any additional rent) collected under the Lease
shall be treated in accordance with the requirements of Article 11 of the
Purchase Agreement, which is incorporated herein by this reference.
 
Any facsimile transmittal of original signature versions of this Agreement shall
be considered to have the same legal effect as execution and delivery of the
original document and shall be treated in all manner and respects as the
original document.  The parties also agree to promptly exchange counterparts
with original signatures.


 
35

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have set their hands as of the _____ day
of _______________, 2011.


ASSIGNOR:
   
By:
 
   
ASSIGNEE:
   
By:
    
Print Name:
 
Title:


 
36

--------------------------------------------------------------------------------

 


EXHIBIT D


SURVEY


See Attached

 
37

--------------------------------------------------------------------------------

 